In a proceeding to invalidate a petition designating Joan Griffin McCabe as a candidate in a primary election to be held on September 14, 1993, for the nomination of the Democratic Party as its candidate for the public office of Member of the New York City Council from the 38th Council District, the appeal is from a judgment of the Supreme Court, Kings County (Garry, J.), dated August 16, 1993, which dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements (see, Matter of Feldman v Gold, 196 AD2d 611 [decided herewith]). Bracken, J. P., Rosenblatt, Miller, Ritter and Copertino, JJ., concur.